DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation “sensor/display”. The use of “/” renders the claims indefinite since it is unclear whether it is meant to connote “and” or “or.” The Examiner recommends clanging this limitation to read “sensor or display” since it is well established in case law that “or” corresponds to one, the other, or both of a set of alternatives.
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 6,758,058 to Cytrinell et al. (Cytrinell).
In reference to claim 1, Cytrinell teaches a device (50, FIG. 4A) for holding and cooling a beverage comprising a container (52) having a top (54) and a bottom (56); a receptacle (60,62) formed in the container and joined to an orifice at the bottom (56); and a cooling medium contained within the receptacle (60,62) and able to retain a cooling environment to cool the beverage.
	In reference to claim 2, Cytrinell teaches the device as explained in the rejection of claim 1, and Cytrinell additionally teaches wherein the receptacle extends within the container from the bottom to form a cylindrically-shaped cavity (FIG. 1).
In reference to claim 3, Cytrinell teaches the device as explained in the rejection of claim 2, and Cytrinell additionally teaches a plug (70) for insertion into the orifice for sealing the receptacle (60).
In reference to claim 4, Cytrinell teaches the device as explained in the rejection of claim 1, and Cytrinell additionally teaches wherein the receptacle (62) is removably attached to the container (FIG. 2).
In reference to claim 5, Cytrinell teaches the device as explained in the rejection of claim 4, and Cytrinell additionally teaches wherein the receptacle includes threads (66, 68) for attaching to the container by screwing together.
Claim(s) 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 5,609,039 to Green et al. (Green).
In reference to claim 11, Green teaches a device (FIG. 6(a)) for holding and cooling a beverage comprising a beverage container (500) having an opening (600) that permits the emptying of the beverage from the container, a coolant capsule (100) within said container said cooling capsule (100) containing a cooling medium able to retain a cooling environment to cool the beverage and wherein said beverage container has a removable opening (520) providing an orifice (605) to permit beverage to be emptied and said capsule (100) is dimensioned such that said capsule is larger (FIG. 6(a)) than the opening but has surface characteristics (115) which permit the beverage within the container to bypass the capsule and permit the liquid contents of the beverage container to exit the opening.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Cytrinell in view of WO 2016/002597 to Sharp (Sharp).
In reference to claim 6, Cytrinell discloses the device as explained in the rejection of claim 1, but does not teach wherein the cooling medium includes a first coolant and a second coolant; wherein the first cooling zone has a lower specific heat than the second cooling zone.  Sharp shows a cooling member (FIG. 1) wherein the cooling medium includes a first coolant (1a, FIG. 1) and a second coolant (2a, FIG. 1); wherein the first cooling zone has a lower specific heat than the second cooling zone (abstract) in order to provide both the rapid cooling via the first coolant and then maintain temperature via the second coolant (abstract).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Cytrinell, to include a first coolant and a second coolant; wherein the first cooling zone has a lower specific heat than the second cooling zone, as taught by Sharp, in order to provide both the rapid cooling via the first coolant and then maintain temperature via the second coolant.
In reference to claim 8, Cytrinell and Sharp disclose the device as explained in the rejection of claim 6, and Sharp teaches in which the first solution is salt water (table in FIG. 3).
In reference to claim 9, Cytrinell discloses the device as explained in the rejection of claim 6, and Sharp teaches in which the second solution is water (table in FIG. 3).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Cytrinell in view of U.S. Patent 4,889,302 to Tucker (Tucker).
In reference to claim 7, Cytrinell discloses the device as explained in the rejection of claim 1, but does not teach wherein the cooling medium is housed in at least one bladder.  Tucker shows a drinking container holder (FIG. 1-9) wherein the cooling medium is housed in at least one bladder (15, FIG. 1-9) in order to provide a flexible coolant container capable of being shaped to maximize heat exchange surface (col 3, lines 49-50).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Cytrinell, and have the cooling medium housed in at least one bladder, as taught by Tucker, in order to provide a flexible coolant container capable of being shaped to maximize heat exchange surface.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Cytrinell in view of U.S. Patent Application Publication 2003/079492 to Pechous et al. (Pechous).
In reference to claim 10, Cytrinell discloses the device as explained in the rejection of claim 1, but does not teach a visual temperature sensor/display which indicates when a proper temperature of the beverage has been achieved.  Pechous shows a utensil cooling system (FIG. 1-23) comprising a visual temperature sensor or display which indicates when a proper temperature of the beverage has been achieved (144, FIG. 1-23; par 0041) in order to indicate that the contents require additional cooling (par 0045, last sentence).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Cytrinell, and add a visual temperature sensor/display which indicates when a proper temperature of the beverage has been achieved, as taught by Pechous, in order to indicate that the contents require additional cooling.
Claim 12 and 13 is rejected under 35 U.S.C. 103 as being unpatentable over Green in view of GB 2,250,576 to Langford (Langford). 
In reference to claim 12, Green discloses the device as explained in the rejection of claim 11, but does not teach wherein the capsule includes at least one internal channel which permits the passage of liquid therethrough.  Langford shows an apparatus for cooling a liquid (FIG. 1-8) wherein the capsule (2, FIG. 2) includes at least one internal channel (22, FIG. 2) which permits the passage of liquid therethrough (FIG. 2) in order to chill the fluid flowing through the channel when contacting the walls of the container (page 6, lines 25-27).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Green, and have the capsule include at least one internal channel which permits the passage of liquid therethrough, as taught by Langford, in order to chill the fluid flowing through the channel when contacting the walls of the container.
In reference to claim 13, Green discloses the device as explained in the rejection of claim 11, but does not teach wherein said capsule includes multiple passageways to permit passage of liquid therethrough providing passageway for liquid through said capsule on all major surfaces of said capsule.  Langford shows an apparatus for cooling a liquid (FIG. 1-8) wherein the capsule (2, FIG. 2) includes multiple passageways (22 and 24, FIG. 2) to permit passage of liquid therethrough providing passageway for liquid through said capsule on all major surfaces of said capsule in order to chill the fluid flowing through the channel when contacting the walls of the container (page 6, lines 25-27).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Green, and have said .
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Green in view of WO 2016/002597 to Sharp (Sharp).
In reference to claim 14, Green discloses the device as explained in the rejection of claim 11, but does not teach wherein the coolant medium includes a first coolant and a second coolant wherein the first coolant has a lower specific heat than the second coolant.  Sharp shows a cooling member (FIG. 1) wherein the cooling medium includes a first coolant (1a, FIG. 1) and a second coolant (2a, FIG. 1); wherein the first cooling zone has a lower specific heat than the second cooling zone (abstract) in order to provide both the rapid cooling via the first coolant and then maintain temperature via the second coolant (abstract).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Green, to include a first coolant and a second coolant; wherein the first cooling zone has a lower specific heat than the second cooling zone, as taught by Sharp, in order to provide both the rapid cooling via the first coolant and then maintain temperature via the second coolant.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent 9,402,409 to Albano et al. teaches a frozen pops with drinkable liquid or edible solid center.

U.S. Patent 7,770,410 to Cote teaches a beverage cooler and method.
U.S. Patent 6,474,096 to de la Guardia teaches removable device for cooling a beverage in a container.
U.S. Patent 5,597,087 to Vinarsky teaches a sports bottle.
U.S. Patent 5,467,877 to Smith teaches a baby bottle with recessed bottom for the removable receipt of a cold substance.
U.S. Patent 5,189,892 to Roberts teaches a container that cools liquids.
U.S. Patent 5,044,173 to Cheng teaches a cold-preserving cup.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FILIP ZEC whose telephone number is (571)270-5846.  The examiner can normally be reached on Mon - Fri; 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 5712725567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FILIP ZEC/            Primary Examiner, Art Unit 3763                                                                                                                                                                                            
3/1/2021